Criminal prosecution, tried upon indictments charging the defendant (1) with reckless driving, and (2) with passing school bus while same was standing on public road discharging school children.
Verdict: Guilty on both charges.
Judgment: On first count, prayer for judgment continued upon condition that defendant pay into the office of the clerk certain sums, designating them, to cover hospital, nurse, and doctor's bills; and on the other charge, prayer for judgment continued on payment of all the costs.
To this judgment the defendant excepts and appeals, assigning errors.
As the defendant neither sought nor accepted the indulgence and forbearance of the court, it was error to withhold final judgment, or some judgment in its nature final, so that the defendant might test the validity of the trial by appeal. Such was the holding in S. v. Burgess, 192 N.C. 668,135 S.E. 771. Hence, on authority of the Burgess case, supra, the cause will be remanded for judgment. Compare S. v. Anderson, 208 N.C. 771;S. v. Rooks, 207 N.C. 275, 176 S.E. 752.
Error and remanded.